Response to Arguments
Response to applicant argues on pages 2-5 Yang fails to disclose “information is used to indicate an image type of the first video image, the image type of the first video image comprises a spherical image, a first two-dimensional plane image, or a second two-dimensional plane image processed by using a first operation and that is different from the first two-dimensional plane image” [See applicant's argument: pages 2-5]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-4.
Yang discloses determine the first and second type of image based on auxiliary information represents the position information and the dimension information of the first-type sub-image in the decoder to-be-reconstructed image, and the first-type sub-image and the second-type sub-image jointly constitute the to-be-decoded panorama. In addition Yang discloses the auxiliary information of the first-type sub-image based on a resolution ratio, to determine dimension information of a first-type low-resolution sub-image corresponding to the first-type sub-image in the low-resolution reconstructed image and position information of the first-type low-resolution sub-image in the low-resolution reconstructed image which indicate the type image [See abstract and paragraphs 130-136 and 163-169].
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed.
Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Yang in combination with

Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
/TSION B OWENS/Primary Examiner, Art Unit 2487